Per Curiam.
By decision dated December 8, 1994, respondent was suspended for a period of one year (Matter of Raymond, 210 AD2d 694). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order of suspension and with section 806.9 (22 NYCRR 806.9) of this Court’s rules regarding the conduct of suspended lawyers and that he has complied with the requirements of section 806.12 (22 NYCRR 806.12) regarding reinstatement. We also note with approval respondent’s participation in the Lawyer’s Assistance Program of the New York State Bar Association. Petitioner has advised that it does not oppose the application. Accordingly, the. application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that respondent’s application is granted and he is hereby reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.